El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La parte apelada nos pide en su alegato contestando el de los apelantes qne desestimemos esta apelación por haber sido interpuesta fuera del término concedido por la ley para apelar de las sentencias dictadas en los juicios.
La sentencia qne resolvió este pleito fné dictada y re-gistrada el 4 de mayo de 1922, el día del juicio, inmediata-mente, como dicen los apelantes en sn alegato; en la misma, sesión del tribunal, como aparece de la exposición del caso.. En los autos existe copia de la notificación qne el 5 de *482mayo de 1922 hizo el secretario de la corte inferior de la sentencia a nno de los abogados de la parte demandante, annqne no está firmada; y según declaración jurada de dicho secretario que nos ha sido presentada, al respaldo de un impreso de notificación de sentencias civiles unido a los autos de este pleito aparece escrito en maquinilla lo si-guiente: “Certifico: que con esta fecha he remitido por correo el original de esta notificación, dejando esta copia unida al récord. San Juan, P. R., Mayo 5 de 1922”: No está firmado.
Cuatro días después de dictada la sentencia pidieron su reconsideración los demandantes y habiéndole sido negada insistieron nuevamente en ella el 26 de octubre de 1922, siéndole negada otra vez el l9 de junio de 1923 y ocho días después interpusieron apelación contra la negativa de re-consideración y contra la sentencia dictada un año antes.
Si bien la resolución negando la reconsideración solicitada por los demandantes es una providencia dictada después de sentencia no es una providencia especial porque puede ser revisada mediante una apelación interpuesta contra la sentencia misma, Ríos et al. v. Ríos, 15 D.P.R. 281, y por tanto no es de las providencias contra las cuales per-mite apelación el No. 3’ del artículo 295 del Código de Enjuiciamiento Civil. Además, según hemos resuelto en repetidas ocasiones, la apelación debe interponerse contra la .sentencia resolutoria del litigio y no contra la providencia que niega su reconsideración, Rexach v. Comisión de Indemnizaciones, 31 D.P.R. 17; Rivera v. Medina, 28 D.P.R. 808.
Con respecto a la apelación interpuesta contra la sentencia, un año después de dictada, dispone la ley No. 70 de 9 de marzo de 1911 en su sección 29, Compilación .5339, que en todos los casos en que pueda establecerse apelación, “será deber del secretario de la corte enviar a la parte perjudicada, o a su abogado, al dictarse la sentencia, de la cual pueda establecerse recurso de apelación, una notificación es-*483erita informándole qne la sentencia ha sido dictada, o de la resolución de la corte, y una copia de esa notificación será archivada con los antos, y el término para establecer el re-cnrso de apelación empezará a correr desde la fecha del archivo de dicha notificación con los antos.”
Según ese precepto legal el término para, apelar empe-zará a correr desde la fecha del archivo en los antos de la copia de notificación qne el secretario haya hecho de la sen-tencia a la parte qne pneda establecer el recnrso de apela-ción. No dice la ley qne la copia qne se archive debe estar firmada por el secretario y como la copia de la notificación de la sentencia fné archivada con los antos el 5 de mayo de 1922, desde esta fecha empezó a correr el término de un mes qne el No. I9 del artículo 295 del Código de Enjuicia-miento Civil, según ha sido enmendado, concede para esta-blecer apelación contra las sentencias, por lo qne la apela-ción interpuesta en este caso el 9 de junio de 1923 se esta-bleció fuera del término legal y por eso esta* apelación debe ser desestimada, aunque en fecha anterior negamos la des-estimación.'

Las apelaciones contra la sentencia y contra la resolu-ción que negó su reconsideración deben ser desestimadas.